This matter is before the court on a petition for a writ of mandamus, in which relator, Howard Crim, Jr., asks this court to order respondent, the Ohio Adult Parole Authority, to credit him with the one-hundred eighty days he served in "pretrial confinement" in Lucas County.
We note at the outset that venue for this case is governed by Civ.R. 3(B), which states, in relevant part:
  "Proper venue lies in any one or more of the following counties:
"(1) The county in which the defendant resides;
  "(2) The county in which the defendant has his principal place of business;
  "(3) A county in which the defendant conducted activity that gave rise to the claim for relief;
  "(4) A county in which a public officer maintains his principal office if suit is brought against him in his official capacity;
"* * *
  "(6) The county in which all or part of the claim for relief arose; * * *."
In this case, relator's right to be credited with jail time served, if any, is centered in Franklin County where the Ohio Adult Parole Authority conducts its business. In addition, relator's cause of action arose in Franklin County, since the wrong which relator alleges and the relief which he demands are centered in that forum. Accordingly, we find venue in Lucas County to be improper. See State ex rel. Schrader v. Vilevac
(Sept. 28, 1995), Summit App. No. 16710, unreported; State ex rel.Bickerstaff v. Ohio Adult Parole Auth. (Sept. 11, 1987), Scioto App. No. 1667, unreported.
In accordance with Civ.R. 3(C)(1), we sua sponte
transfer this case to the Tenth District Court of appeals.
Peter M. Handwork, P.J.
George M. Glasser, J.
Melvin L. Resnick, J.
CONCUR.